DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed May 5, 2022 has been entered.  Claim 1 is currently amended.  Claim 2 has been canceled. Claim 21 is new.  Claims 12-20 remain withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites the “accumulated strain” is “from about 2 to about 8 units over the length of the channel”.  The claim contains subject matter which was not described in the specification in such a way as to convey possession of the claimed invention.  At paragraph [0122] of the published application, “accumulated strain” is disclosed as having values of about 3 to about 4 units over the length of the channel while “Hencky strain” is disclosed as having values ranging from about 2 to about 8 units. The specification does not disclose that the accumulated strain has values ranging from about 2 to about 8 units, but only that the Hencky strain (i.e. true strain or logarithmic strain) has these values.  The rejection may be overcome by pointing to the location in the specification where support for the limitation may be found or by amending the claim in a manner supported by the original disclosure. Claims 3-11 and 21 are rejected as dependent claims.     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ide (US 4,332,759) in view of either one of LaNieve (US 4,015,924) or Suwanda (WO 94/11177) and in view of Dakin (GB 609,753).  
Regarding claim 1, Ide teaches a die/extrusion apparatus (Figure (1); col. 8, lines 27-54) comprising an entrance section comprising at least one inlet (entry to the extrusion chamber shown in Figure 1 with mesh screen (7) and filter pack (5); col. 8, lines 47-50); the inlet being in fluid communication with an orientation section of the die, the orientation section comprising a plurality of orientation channels having a channel inlet and a channel outlet (Figure (5) – extrusion grid (9); Example 1; col. 8, line 59- col. 9, line 35); a merging region, the merging region defining a receiving volume in fluid communication with the outlets of the plurality of orientation channels of the orientation section, the merging region being configured to merge together at least some fluid flows originating from the outlets of the orientation channels of the orientation section (Figure – section downstream of grid (9) and prior to the exit region/slit (13); and an exit region in fluid communication with the merging region, the exit region comprising at least one outlet (Figure (13)). Ide teaches the passages within grid (9) are converging passages and that the exit diameters of the passages are “preferably of approximately 75 to 150 microns (e.g. approximately 100 microns)” (col. 9, lines 5-7) and teaches that good results have been achieved with a grid containing 43 holes in a 5/16-inch diameter plate (col. 8, line 67-col. 9, line 25).  Further, Ide is understood to teach and suggest a hyperbolic geometry for the orientation channels in view of teaching the channels may have a “trumpet” shape.  Ide does not teach the orientation channels include both a hyperbolic-shaped region and a linearly tapered region wherein the hyperbolic-shaped region has a curvature ranging from 120° – 150° as claimed.  
However, each of LaNieve (Abstract – formula; Figures 3 and 4 – showing a hyperbolic shape that looks like the bell of a trumpet) and Suwanda (page 7, line 14-page 8, line 15; Figure 2 (60) – entry is hyperbolic/looks like the bell of a trumpet) provide additional clarity and evidence that makes clear a “trumpet” shape reasonably teaches or renders obvious a “hyperbolic-shaped region” and further suggest or render obvious the hyperbolic-shaped region has an angle of curvature as claimed (LaNieve – Figures 3 and 4; Abstract – Formula, whose parameters are readily determined by routine experimentation to achieve a desired pressure drop, die swell and extensional strain with high productivity (col. 1, lines 35-col. 3, line 14; col. 5, lines 15-col. 7, line 47); Suwanda – page 7, line 4-page 8, line 15: control the contour and converging angles of the hyperbolic die to achieve a desired degree of orientation and strain and wherein the strain is described as a function of the volumetric flowrate of the material through the die).   
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ide with either one of LaNieve or Suwanda and to have utilized a hyperbolic-shaped region with an angle of curvature as claimed in the method of Ide, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of effectively realizing a desired orientation/elongation of the material.  Ide teaches a trumpet shaped channel and the secondary references provide additional teaching that fleshes out the hyperbolic geometry of such a shape and that the angle of the hyperbolic shape would be readily determined to achieve the desired elongation/strain in view of the specific material being processed.
Further, Dakin teach and suggest the inclusion of a linearly tapered and removable region/nozzle at the downstream end of the orientation channel (Figure 3 – showing the removable nozzle and Figure 4 – showing the removable nozzle installed at the downstream end of the trumpet/hyperbolic channel, wherein the hyperbolic region illustrates an angle of curvature within the claimed range; page 1, lines 25-87; page 2, line 40-97; page 2, line 108-page 3, line 11).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Ide and Dakin and to have utilized an orientation channel including both a hyperbolic-shaped region and a linearly tapered region as claimed and wherein the hyperbolic region includes an angle of curvature as claimed in the method of Ide, as suggested by Dakin, for the purpose, as suggested by Dakin, of facilitating the ability to change the size of the material being processed, to change the compression of the material being processed and to facilitate removing obstructions from the channel.
As to the claimed limitation regarding the accumulated strain during operation begin from about 2 to about 8 units, the combination teaches and suggests the same claimed die.  It follows that the same claimed die can be operated in the same claimed manner to produce the same claimed results. Further, the references suggest optimizing the channels to achieve a desired degree of strain.  
As to claim 3, determining the length of the channel would have been readily optimized based on a desired production scale, the angle of the cone-shaped holes (col. 9, lines 20-25), the quantity of holes (col. 9, lines 9-20) and the pressure drop through the system (col. 10, lines 32-42) in order to achieve a desired degree of elongation (e.g. in the same way that one could determine whether additional grids would be needed – col. 9, lines 25-35.  Utilizing multiple grids is analogous to and renders obvious controlling the length within an individual grid).
As to claims 4-7, Ide discloses the channels can have a variety of shapes, including converging cone shaped channels with varying angles, or trumpet shaped channels, and that the number of channels in a grid and the quantity of grids can be readily determined to achieve a desired degree of elongation (Abstract; col. 9, lines 9-35; col. 9, line 48-col. 10, line 25).  One having ordinary skill in the art would have readily determined an appropriate or suitable arrangement pattern, including the spacing, convergence and pattern as claimed to achieve a desired degree of elongation and final product properties (col. 10, lines 44-col. 11, line 22 
  As to claims 8-10, the shape of the merging region in Ide is reasonably understood to suggest a “partially polygonal” or “partially spherical” receiving volume (e.g. downstream of grid (9) and upstream of the final outlet of exit section – such as the upper portion of the slit). Ide discloses the configuration can be utilized for spinning fibers through a spinneret or producing a film through a slit die and that the plate of the grid is circular.  This configuration suggests similar downstream shaping of the merging region and a transition of shape to a slit outlet, not shown in the Figure (col. 9, lines 13-19). The shape of these areas downstream of the grid and upstream of the outlet in the different embodiments are understood to read upon the claimed shapes. Further, since the same shapes as disclosed are suggested by Ide, the structure is understood to be shaped to achieve the same result.
As to claim 11, Idea teaches the outlet of the exit region defines a rectangular cross-section/slit and can be used to produce a film.  (Example 1).
As to claim 21, the combination suggests the die set forth above.  In the combination, the linearly tapered nozzle of Dakin is utilized in combination with the hyperbolic shaped region. As suggested by Figure 4 of Dakin, the length of the hyperbolic region is within the claimed range.  The reason to combine the references remains the same as that set forth above.

Response to Arguments
	Applicant’s arguments filed May 5, 2022 have been fully considered, but they are moot in view of the new ground of rejection necessitated by the amendment. Further, to the extent the arguments regarding the new limitations apply to any of the previously cited references, the arguments are addressed in the body of the rejection above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742